03-15-00025-CV

February 25, 2015

Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711


Re: Cause No. D-1-GN-12-000983
    Court of Appeals No:

Style: Lake Travis Transistional LTCH LLC v. Lakeway Regional Medical Center LLC,
Surgical Development Partners, LLC

Dear Mr. Kyle:

Due to the size of the record, which was a 10-day trial, and I’m estimating will be
approximately 20-25 volumes and due to my current work load, I am requesting an
additional 30 days to file the record.

/s/ LaSonya Thomas
Official Court Reporter, 261st District Court
(512) 854-9331